           Case 1:19-cv-00917-JLT Document 20 Filed 04/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       PAUL NIVARD BEATON,                                    Case No. 1:19-cv-00917-JLT (PC)

12                           Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                                MOTION AS MOOT
13              v.
                                                                (Doc. 17)
14       CDCR, et al.,
15                           Defendants.
16

17             Plaintiff filed a motion requesting that the Court screen his amended complaint “as soon

18   as possible.” (Doc. 17 at 4, 10.) The Court has already screened Plaintiff’s amended complaint

19   and issued a second screening order.1 (Doc. 16). Thus, Plaintiff’s motion is MOOT.

20             Plaintiff also includes exhibits, which he contends support the allegations in his

21   complaint. (Doc. 17 at 6-7, 12-13.) However, the Court does not serve as a repository for

22   evidence. (Doc. 3 at 3.) Plaintiff should not file evidence unless it is necessary in connection with

23   a motion, Court order or trial. (Id.) Accordingly, the Court disregards Plaintiff’s exhibits.

24
     IT IS SO ORDERED.
25

26         Dated:     April 23, 2020                                        /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
27

28   1
      In his motion for an extension of time, Plaintiff states that the did not receive the Court’s screening order until after
     he filed the present motion requesting expedited screening. (Doc. 18 at 1.)
